Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant's arguments filed 12-06-2021 have been fully considered but they are not persuasive.
With regards to the independent claims 16, 27, & 28 the applicant has amended new claim subject matter which the examiner has found art on. 
With regard to Claim 25, the applicant argues that the choice of angle of incline for the mirror at 45 degrees is not trivial. Then the applicant explains one would want the angle to be orthogonally incident on the sample. The applicant does not argue why one of ordinary skill in the art would not know this. In fact the applicant’s arguments are just further elaboration of the examiner’s own motivation which was, “the angle would be chosen based upon such common sense factors as placement of the sample relative to the machine and the desired null angle of the light incident on the sample”. Since the applicant has failed to make any such argument why this isn’t well known in the art the examiner will be maintaining the official notice.  
With regard to Claim 26, the applicant argues that the use of a spherical lens is not well known, common, or chosen for advantages because other configurations of lenses exist. This is logically inconsistent and does not begin to properly traverse the official notice. The applicant is saying because one version exists another cannot be common or well-known? So because an aspherical lens exists a spherical lens isn’t 
Examiner’s Note: MPEP 2144.03 (C) discusses traversing an official notice. “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 16, 26, & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub 2015/0366451) (Liu) in view of Qi et al (Dynamic focus control in high-speed optical coherence tomography based on a microelectromechanical mirror, Optics Communications 232 (2004) Pgs. 123–128)(Qi)
Regarding Claim 16, Liu discloses an optical imaging apparatus, comprising: 
	an optical coherence tomography apparatus (Fig. 4a, 400a, Paragraph 104); and 
an optical arrangement (L1, L3, & L4) wherein the optical arrangement comprises at least one lens (L4) configured to shape a beam of light from the optical coherence tomography apparatus and at least one mirror positioned so that light from the lens is incident on the at least one mirror (426) and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography apparatus (Paragraph 105);
Liu fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; 
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);

Regarding Claim 26, Liu as modified by Qi discloses the aforementioned but fails to explicitly state wherein the lens comprises at least one spherical lens;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with wherein the lens comprises at least one spherical lens because they well known, common, and would be chosen for advantages such as being cheap and readily available. 

	Regarding Claim 27, Liu discloses an optical imaging apparatus, comprising:
 	at least one lens (L1, L3, & L4) configured to shape a beam of light from an optical coherence tomography system; and 
at least one mirror (426) positioned so that light from the lens is incident on the at least one mirror and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography system (Paragraph 105);
Liu fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; 
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);
. 

Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Qi and further in view of Schneider et al (Optical Coherence tomography system mass-producible on a silicon photonic chip, Optics Express, Vol. 24, no. 2, January 2016, pp. 1573-1586) (Schneider) (As cited in IDS).
Regarding Claim 17, Liu as modified by Qi discloses the aforementioned but doesn’t explicitly disclose a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate;
However, Schneider teaches and shows in figs. 1 & 2 an OCT mounted on a Silicon on insulator wafer (Section 2, Page 1576) which meets the limitation;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate because it offers such advantages as being compact, low cost, and mass producible. 
Regarding Claim 18, Liu as modified by Qi and Schneider discloses the aforementioned. Further, the limitation, “wherein the optical coherence tomography apparatus comprises an integrated optoelectronic circuit comprising at least an . 
Claims 19, 20, & 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi and further in view of Boppart et al (PGPub 2011/0130652) (Boppart).
Regarding Claims 19, 20, & 22-24, Liu as modified by Qi discloses the aforementioned but doesn’t explicitly disclose wherein the at least one mirror comprises a micro-electromechanical mirror; wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction; wherein the second direction is perpendicular to the first direction; and wherein the at least one mirror is provided on a substrate and the substrate is provided at an incline relative to the optical coherence tomography apparatus; wherein the at least one mirror is provided on a substrate and the mirror is provided at an incline relative to the substrate;
However, Boppart teaches using a scanning mirror that is a micro-electromechanical mirror; and wherein the micro-electromechanical mirror is a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction (Fig. 4, Paragraph 29);
Further, the MEMs mirrors in figs. 4 & 5 are shown on a substrate and as can be seen in fig. 3 it is provided at an incline relative to the OCT;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with wherein the at least one mirror comprises 
	Regarding Claim 25, Liu as modified by Qi and Boppart discloses the aforementioned but fails to explicitly state the angle of incline is 45 degrees;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi and Boppart with the angle of incline is 45 degrees because this is a trivial matter and the angle would be chosen based upon such common sense factors as placement of the sample relative to the machine and the desired null angle of the light incident on the sample. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi and further in view of Izatt et al (PGPub 2011/0222020) (Izatt).
Regarding Claim 21, Liu as modified by Qi discloses the aforementioned but doesn’t explicitly disclose wherein the optical arrangement comprises a first mirror 
However, Izatt teaches wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction (Fig. 12, Paragraph 86, 524, 526);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Qi with wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction because such a configuration is easy to implement, low cost,  and allows for two dimensional scanning of a sample which provides a greater area for investigation without having to move the sample. 
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Qi and further in view of  Khanicheh et al (PGPub 2014/0276014) (Khanicheh).
Regarding Claims 28 & 29, Liu discloses an optical imaging apparatus, comprising: 
 	an optical coherence tomography apparatus (Fig. 4a, 400a, Paragraph 104); and 
an optical arrangement (L1, L3, & L4) wherein the optical arrangement comprises at least one lens (L4) configured to shape a beam of light from the optical coherence tomography apparatus and at least one mirror positioned so that light from 426) and wherein the at least one mirror is configured to move in at least one direction relative to the optical coherence tomography apparatus (Paragraph 105); 
Liu fails to explicitly disclose an attachment configured to attach the optical coherence tomography apparatus to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap; and disclose the mirror is configured to tuneably focus the light from the lens;
However, Khanicheh teaches and shows in fig. 28 an attachment (2100 & 2300) configured to attach the optical apparatus (2802) to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap (2106b);
Further, in combination with Liu the optical apparatus would be an OCT;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu with an attachment configured to attach the optical coherence tomography apparatus to a subject; wherein the attachment configured to attach the apparatus to a subject comprises a strap because such a support can be used to firmly hold and attach an optical sensor to a subject while holding the sensor in position for taking measurements over an area of interest and would provide stability of the apparatus in relation to the subject; 
Liu as modified by Khanicheh still fails to explicitly disclose the mirror is configured to tuneably focus the light from the lens; 
However, Qi discloses microelectromechanical mirror for dynamically shifting the focus of a sample beam in an OCT device (Abstract, Fig. 2);
. 

Claims 30 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khanicheh and Qi and further in view of Schneider et al (Optical Coherence tomography system mass-producible on a silicon photonic chip, Optics Express, Vol. 24, no. 2, January 2016, pp. 1573-1586) (Schneider).
Regarding Claim 30, Liu as modified by Khanicheh and Qi discloses the aforementioned but doesn’t explicitly disclose a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate;
However, Schneider teaches and shows in figs. 1 & 2 an OCT mounted on a Silicon on insulator wafer (Section 2, Page 1576) which meets the limitation;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh and Qi with a substrate wherein the optical arrangement and the optical coherence tomography apparatus are, at least in part, mounted on a substrate because it offers such advantages as being compact, low cost, and mass producible. 
Regarding Claim 31, Liu as modified by Khanicheh and Qi and Schneider discloses the aforementioned. Further, the limitation, “wherein the optical coherence tomography apparatus comprises an integrated optoelectronic circuit comprising at least . 

Claims 32 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khanicheh and Qi and further in view of Boppart et al (PGPub 2011/0130652) (Boppart).
Regarding Claims 32 & 33, Liu as modified by Khanicheh and Qi discloses the aforementioned but doesn’t explicitly disclose wherein the at least one mirror comprises a micro-electromechanical mirror; and wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction;
However, Boppart teaches using a scanning mirror that is a micro-electromechanical mirror; and wherein the micro-electromechanical mirror is a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction (Fig. 4, Paragraph 29);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh and Qi with wherein the at least one mirror comprises a micro-electromechanical mirror; and wherein the optical arrangement comprises a first mirror configured to move in a first direction and also a second direction wherein the first direction is different to the second direction because it offers such advantages as rapid scanning, small size, high reliability, and flexibility in scanning pattern capabilities.
s 34 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khanicheh and Qi and further in view of Izatt et al (PGPub 2011/0222020) (Izatt).
Regarding Claims 34 & 35, Liu as modified by Khanicheh and Qi discloses the aforementioned but doesn’t explicitly disclose wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction;
However, Izatt teaches wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction and wherein the second direction is perpendicular (they’re orthogonal galvanometer mirrors) to the first direction (Fig. 12, Paragraph 86, 524, 526);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Liu as modified by Khanicheh and Qi with wherein the optical arrangement comprises a first mirror configured to move in a first direction and a second mirror configured to move in a second direction wherein the first direction is different to the second direction; and wherein the second direction is perpendicular to the first direction because such a configuration is easy to implement, low cost,  and allows for two dimensional scanning of a sample which provides a greater area for investigation without having to move the sample. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
March 3, 2022 





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886